Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Amendment
	Applicant’s submission of a response was received on 7/21/22. 
Currently, claim(s) 1-20 is/are pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
In the instant application, claim(s) 1-3, 7-14, 18-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Step 1:
	Claim(s) 1-3, 7-14, 18-20 is/are drawn to at least one of the four statutory categories of invention (i.e. process, machine, manufacture, or composition).
Step 2A:
However, claim(s) 1-3, 7-14, 18-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
For instance, regarding independent claim(s) 1, 10, 12, 
Prong 1 analysis:
The limitations of “determine, based on a gaming establishment occupancy, a benefit accrual rate, associate the benefit accrual rate with any occurring benefit accumulation activity, and responsive to a determination of a qualifying change in the gaming establishment occupancy: modify the benefit accrual rate, and associate the modified benefit accrual rate with any occurring benefit accumulation activity”, are considered to fall within the mental processes grouping. The recited limitations, as drafted, cover performance of the limitations in the mind but for the recitation of generic computer components (e.g. a processor, a memory device). That is, other than reciting a processor and a memory device, nothing in the claim element precludes the step from practically being performed in the mind. 
Moreover, the limitations of “determine, based on a gaming establishment occupancy, a benefit accrual rate, associate the benefit accrual rate with any occurring benefit accumulation activity, and responsive to a determination of a qualifying change in the gaming establishment occupancy: modify the benefit accrual rate, and associate the modified benefit accrual rate with any occurring benefit accumulation activity”, are considered to fall within the certain methods of organizing human activity grouping (i.e., commercial interactions such as marketing or/and sales activities).
Furthermore, dependent claims 2-3, 7-9, 11, 13-14, 18-20 merely include limitations that either further define the abstract idea (and thus don’t make the abstract idea any less abstract) or amount to no more than generally linking the use of the abstract idea to a particular technological environment or field of use because they are merely incidental or token additions to the claims that do not alter or affect how the process steps are performed.
Prong 2 analysis: 
The above-identified abstract idea is not integrated into a practical application under the 2019 PEG because the additional elements “A system comprising: a processor; and a memory device that stores a plurality of instructions”, are generically recited computer elements that do not improve the functioning of a computer, or any other technology or technical field.  Nor do these additional elements serve to apply the above-identified abstract idea with, or by use of, a particular machine, effect a transformation or apply or use the above-identified abstract idea in some other meaningful way beyond generally linking the use thereof to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  Furthermore, the above-identified generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer.  For at least these reasons, the abstract idea identified above is not integrated into a practical application under the 2019 PEG.
Moreover, the above-identified abstract idea is not integrated into a practical application under the 2019 PEG because the claimed method and system merely implements the above-identified abstract idea using rules (e.g., computer instructions) executed by a computer. The claimed elements are recited at a high level of generality (i.e. as a general means of gathering and transmitting data for use in determination steps), and amounts to mere data gathering and data transmission, which is a form of insignificant extra-solution activity. Each of the additional limitations are no more than mere instructions to apply the exception using generic computer components. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
As such, the claim is directed to the abstract idea.
Step 2B:
As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using generic computer components. The same analysis applies here in 2B, i.e., mere instructions to apply an exception using generic computer components cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. 
In addition, with regards to the present claims, the courts have recognized the computer functions as well‐understood, routine, and conventional activities when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. 
For instance, regarding claims 1-3, 7-14, 18-20, each claim describes physical or software elements that provide a generic environment in which to carry out the abstract idea, which is similar to the conventional activity or as insignificant extra-solution activity of selecting information, based on types of information, for collection, analysis and display in EPG, gathering, receiving and transmitting data in Symantec, TLI, OIP Techs., buySAFE, and performing repetitive calculation in Flook, Bancorp.
Therefore, claim(s) 1-3, 7-14, 18-20 is/are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Allowable Subject Matter
Claims 4-6, 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and to correct any 112, 2nd paragraph issues.

Response to Arguments
Applicant's arguments filed 7/21/22 have been fully considered but they are not persuasive.
	Re 35 U.S.C. §101 Rejection,
	Applicant argues that the claimed systems and methods integrates the abstract idea into a practical application because they modify the accumulation rate of one or more gaming establishment benefits, based on the current occupancy of the gaming establishment. As such, Applicant argues that the claimed invention provides incentives to both the users and the gaming establishment by driving additional traffic to gaming devices. This argument is not persuasive. Per 2019 PEG, the limitations that are indicative of integration into a practical application include: Improvements to the functioning of a computer, or to any other technology or technical field; Applying or using a judicial exception to effect a particular treatment or prophylaxis for disease or medical condition; Applying the judicial exception with, or by use of, a particular machine; Effecting a transformation or reduction of a particular article to a different state or thing; Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. However, here, the present claims use generic computer technology to store, process and transmit data, and does not recite an improvement to a particular computer technology. In particular, as noted above, the structural limitations are used for basic computer functions, i.e., receiving data, issuing instructions, analyzing data, reporting data, and storing data, which may be performed by any computer system. Further, nothing in the specification that indicates that the claimed system uses any specialized computer equipment, and the descriptions of the components used do not indicate that the claims reflect any improvement in the functioning of a computer or the use of a particular machine, which may indicate that the additional elements represent a practical application of the abstract. 
	Furthermore, the present claims recite elements for observation and evaluation, which falls within the mental processes grouping identified in the 2019 PEG. In the alternative, the claims can also be viewed as reciting commercial interactions such as marketing/sales activities (e.g., providing gaming benefit to entice the users to play the game), which is one of the certain methods of organizing human activity identified in the 2019 PEG. As such, even assuming that the claimed invention does improve gaming establishment’s occupancy, that would indicate an improvement in the abstract idea itself, rather than an improvement in the relevant technology. See McRO v. Bandai Namco Games Am., Inc., 837 F.3d 1299, 1314 (Fed. Cir. 2016) (“We therefore look to whether the claims in these patents focus on a specific means or method that improves the relevant technology or are instead directed to a result or effect that itself is the abstract idea and merely invoke generic processes and machinery.”). Therefore, for the reasons as set forth above, the 101 rejection has been maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON TAHAI YEN whose telephone number is (571)270-1777. The examiner can normally be reached Mon - Fri 7am- 3pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571-272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON T YEN/Primary Examiner, Art Unit 3715